Sep 11 2015, 8:40 am




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                    Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Public Defender
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

R.B.,                                                    September 11, 2015

Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1502-JV-96
        v.                                               Appeal from the Marion Superior
                                                         Court

State of Indiana,                                        The Honorable Marilyn A. Moores,
Appellee-Petitioner.                                     Judge

                                                         The Honorable Gary Chavers,
                                                         Magistrate

                                                         Cause No. 49D09-1410-JD-2399




Najam, Judge.




Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015             Page 1 of 9
                                       Statement of the Case
[1]   R.B. appeals his adjudication as a delinquent for dangerous possession of a

      firearm, as a Class A misdemeanor when committed by an adult. R.B. raises

      two issues for our review:

              1.     Whether his mother, T.B., had authority under the Fourth
              Amendment to consent to a police search of R.B.’s bedroom in
              T.B.’s house.

              2.     Whether the juvenile court abused its discretion when it
              admitted R.B.’s subsequent confession to law enforcement
              officers, which, according to R.B., was fruit of the poisonous tree
              following the purportedly illegal search of his bedroom.


      As a matter of first impression in Indiana, we hold that it is reasonable under

      the Fourth Amendment for an officer to rely on the voluntary consent of a

      minor’s parent to search the minor’s bedroom inside the parent’s home.

      Accordingly, we affirm the juvenile court’s adjudication of R.B. as a delinquent.


                                 Facts and Procedural History
[2]   At about 7:30 a.m. on September 30, 2014, Indianapolis Metropolitan Police

      Department Officer Sonya Daggy received a dispatch report of an attempted

      burglary. Officer Daggy spoke with the reporting homeowner, who gave a

      detailed description of the suspects, who were juveniles. The juveniles had fled

      south from the residence when the homeowner discovered them.




      Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015   Page 2 of 9
[3]   A few minutes later, Officer Daggy observed three juveniles about six blocks

      south of the home. Those individuals matched the descriptions provided by the

      homeowner. Officer Daggy observed that the juveniles were wearing school

      uniforms but were not in school, even though “juveniles about that age are

      generally . . . in school . . . about that time.” Tr. at 9. Officer Daggy stopped

      the juveniles, determined that they were supposed to be at school, and obtained

      their parents’ contact information. R.B., who was fifteen years old, was one of

      the juveniles. Officer Daggy then contacted a parent for each juvenile and

      asked the parents to pick up their children.


[4]   When T.B. arrived to pick up R.B., Officer Daggy asked her “if she had seen

      [R.B.] with a white laptop recently.” Id. at 19. Officer Daggy asked T.B. this

      question because “there had been several burglaries in that particular

      neighborhood” recently, and Officer Daggy had “taken a burglary report where

      a white laptop had been stolen . . . approximately three weeks prior.” Id. T.B.

      informed Officer Daggy that she had seen R.B. with a white laptop in the past

      few days but she did not know how R.B. had acquired the laptop. Accordingly,

      Officer Daggy asked T.B. if they could go to T.B.’s house to “locate the laptop

      to see if it matched” the stolen laptop. Id. at 20. T.B. agreed.


[5]   Officer Daggy then followed T.B. and R.B. to the house. There, Officer Daggy

      placed R.B. in handcuffs and had him “detained . . . in the living room” with

      another officer. Id. at 24. T.B. then escorted Officer Daggy “directly to [R.B.’s]

      room,” which T.B. then searched. Id. at 21. T.B. “pulled out several



      Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015   Page 3 of 9
      watches . . . out of the dresser drawer and threw them on the floor and also

      pulled out a small safe and tossed that on the floor,” stating that “she didn’t

      know where . . . this stuff came from.” Id. at 22. T.B. then lifted R.B’s

      mattress, and when she did so Officer Daggy “heard a loud click.” Id. at 32.

      When Officer Daggy heard that noise, she asked T.B. “if it was ok [for Officer

      Daggy to] look[] in the mattress and box spring to see what that was.” Id. at 33.

      T.B. agreed. Officer Daggy then searched the area and discovered three

      firearms inside the box spring.


[6]   The officers escorted R.B. to the police station, where he and T.B. met with

      Detective Jeremy Messer. Detective Messer advised R.B. and his mother of

      R.B.’s rights and allowed them an opportunity to consult. Thereafter, pursuant

      to T.B.’s advice, R.B. informed Detective Messer that he had purchased two of

      the three firearms “[f]or protection” and that the third belonged to a friend. Id.

      at 78.


[7]   On October 1, the State alleged that R.B. was a delinquent for committing an

      act of dangerous possession of a firearm, as a Class A misdemeanor when

      committed by an adult. During the ensuing fact-finding hearing, R.B. objected

      to the admission of the firearms seized from his bedroom and to the admission

      of his confession to Detective Messer. The juvenile court overruled both

      objections and adjudicated R.B. a delinquent. This appeal ensued.




      Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015   Page 4 of 9
                                        Discussion and Decision
                                                Standard of Review

[8]   R.B. appeals the juvenile court’s admission of evidence against him. We review

      the court’s rulings on admissibility for an abuse of discretion and reverse only if

      the ruling is clearly against the logic and effect of the facts and circumstances

      before the court and the error affects the juvenile’s substantial rights. Carpenter

      v. State, 18 N.E.3d 998, 1001 (Ind. 2014). However, “the ultimate

      determination of the constitutionality of a search or seizure is a question of law

      that we consider de novo.” Id.


                                          Issue One: Bedroom Search

[9]   We first consider R.B.’s argument that Officer Daggy violated his Fourth

      Amendment right to be free from unreasonable searches and seizures when she

      searched his bedroom without his consent and without a search warrant. 1

      R.B.’s argument on appeal emphasizes that he had a “subjective and objective

      expectation of privacy” to his bedroom; that he “had a high degree of actual

      control and possession of his room”; that “[h]is bedroom was his own space”;




      1
        As our supreme court has noted, although the Fourth Amendment to the United States Constitution and
      Article 1, Section 11 of the Indiana Constitution are textually identical, “they are analytically distinct. The
      Fourth Amendment analysis turns on whether the subject has a reasonable expectation of privacy, while the
      Section 11 analysis turns on whether the police conduct was reasonable under the totality of the
      circumstances.” Carpenter, 18 N.E.2d at 1001-02. Although R.B. purports to raise an Article 1, Section 11
      claim, see Appellant’s Br. at 8-9, he does not independently analyze whether Officer Daggy’s search was
      unreasonable under the totality of the circumstances. Accordingly, no issue under Article 1, Section 11 is
      properly before us.



      Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015                          Page 5 of 9
       that he “had to live at his mother’s house, or commit a delinquent act”; that

       T.B. “gave [him] a great deal of privacy”; and that “[his] expectation of

       privacy . . . is one society should see as justifiable under the circumstances.”

       Appellant’s Br. at 10-12. We think these arguments miss the point.


[10]   The Fourth Amendment to the United States Constitution states: “The right of

       the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures, shall not be violated, and no Warrants shall

       issue, but upon probable cause . . . .” As the Supreme Court of the United

       States has made clear, “the ultimate touchstone of the Fourth Amendment is

       ‘reasonableness.’” Brigham City v. Stuart, 547 U.S. 398, 403 (2006).

       Accordingly, the Fourth Amendment’s warrant requirement is subject to certain

       exceptions. Id. As relevant here, “[t]he Fourth Amendment recognizes a valid

       warrantless entry and search of premises when police obtain the voluntary

       consent of an occupant who shares, or is reasonably believed to share, authority

       over the area in common with a co-occupant who later objects to the use of

       evidence so obtained.” Georgia v. Randolph, 547 U.S. 103, 106 (2006) (citing

       Illinois v. Rodriguez, 497 U.S. 177 (1990); United States v. Matlock, 415 U.S. 164

       (1974)).2




       2
         In Randolph, the Court held that, when a physically present co-occupant refuses consent to a search at the
       same time another co-occupant gives consent, the “stated refusal . . . prevails, rendering the warrantless
       search unreasonable and invalid as to him.” 547 U.S. at 106. R.B. does not argue that this holding should
       apply to him.



       Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015                        Page 6 of 9
[11]   That is what happened here. While R.B. did not consent to the search of the

       bedroom, his mother, the owner or renter of the house, did. There is no serious

       question that it is reasonable for an officer to rely on the voluntary consent of a

       minor’s parent to search the minor’s bedroom inside the parent’s home.


[12]   In Randolph, the Court held that when two adults disagree about police entering

       their shared home a warrantless search cannot be justified on the grounds of

       consent, notwithstanding the fact that one of the two adults gave consent to the

       entry. 547 U.S. at 114-15. In reaching that conclusion, the Court explained

       that, in determining the validity of consent, “great significance [is] given to

       widely shared social expectations.” Id. at 111. And, on the facts before it, the

       Court concluded that “no recognized authority in law or social practice”

       entitles an officer to rely on one adult occupant’s consent over another adult

       occupant’s objection. Id. at 114.


[13]   But the Randolph Court recognized limitations to its analysis. As the Court

       stated: “people living together [who] fall within some recognized hierarchy,

       like a household of parent and child,” might have a “societal understanding of

       superior and inferior” rights to use and enjoy the property. Id. That is of course

       the case with respect to minors in their parents’ homes. The “widely shared

       social expectations” in such circumstances are that the parents have unilateral

       authority over and access to the home. See id. at 111, 114. Accordingly, like

       numerous other jurisdictions, we reject R.B.’s argument that his mother’s




       Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015   Page 7 of 9
       consent does not supersede his.3 See, e.g., Wimberly v. State, 934 So. 2d 411, 429-

       30 (Ala. Crim. App. 2005); In re D.C., 115 Cal. Rptr. 3d 837, 841 (Ct. App.

       2010); State v. Jones, 475 A.2d 1087, 1094 (Conn. 1984); Tallman v. State, 120
So. 3d 593, 594 (Fla. Dist. Ct. App. 2013); In re Salyer, 358 N.E.2d 1333, 1336-

       37 (Ill. App. Ct. 1977); Jacobs v. State, 681 S.W.2d 119, 122 (Tex. Ct. App.

       1984). We affirm the juvenile court’s admission of the firearms seized by

       Officer Daggy during her search of R.B.’s bedroom.


                                            Issue Two: R.B.’s Confession

[14]   R.B. next asserts that the juvenile court abused its discretion when it admitted

       his confession to Detective Messer. The entirety of R.B.’s argument on this

       issue is that his confession was “fruit of the poisonous tree”; that is, but for the

       purportedly illegal search of his bedroom, R.B. would not have confessed. See

       Appellant’s Br. at 14. Since we hold that the search of his bedroom was clearly

       reasonable under the Fourth Amendment, we reject R.B.’s derivative argument

       that his confession was improperly admitted.


                                                          Conclusion

[15]   In sum, we hold that the juvenile court did not abuse its discretion in the

       admission of either the firearms seized from R.B.’s bedroom or his confession.

       Thus, we affirm R.B.’s adjudication as a delinquent.




       3
           R.B. cites no authority in support of his position.



       Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015   Page 8 of 9
[16]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion 49A02-1502-JV-96 | September 11, 2015   Page 9 of 9